nvsupremecourt.us                 nvsupremecourt.us  Below are sponsored listings for goods and services related to: nvsupremecourt.us                                  Sponsored Listings      Divorce Records Search  1) Search for Free Online 2) Find Divorce Records Instantly!     divorce.archives.com      Political News Videos  Watch The News That Matters. Stay Current With Videos at blinkx.     www.blinkx.com      Do you need a lawyer?  We connect Contra Costa County residents with qualified lawyers. Trusted since 1934.      cccba.org      Driving Records Search  Search Any Name For Instant Access. Arrest Records, Warrants &amp; More.     www.peoplefinders.com      Arrest Warrants &amp; Records  Enter a Name &amp; Search For Free Now. View Arrest Warrants Instantly!     checkpeople.com/Arrest-Warrants            Related Searches  Justice Courts Las Vegas NV   Supreme Court Number of Courts   Supreme Court Docket   US Supreme Court Cases   Clark County NV Court Records   Reno NV   Attorney Las Vegas Nevada   District Court Records   Las Vages NV   Civil Appeal Attorney   LasVegas NV   Phone Number in Reno NV   Federal Court Cases   Job Vacancies Las Vegas NV   Washoe County NV   New Civil Law Cases   About Reno Nevada   Case Attorney   Nevada Court   Court Search   Public Records Court Cases   Civil Court Judgement   County Court   Judicial Search   Clerk of the Circuit Court                            © 2014 All rights reserved. Privacy policy